[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 497 
Under the tripartite agreement entered into between the adult complainants Thomas J. Matthews and Mary Middleton, the administrator of Sam Matthews, and the widow, Lizzie Matthews, we think it is reasonably clear that the sum of $2,000 to be paid to the widow was to be hers absolutely. The reasons for this conclusion are sufficiently plain:
(1) The agreement recites that the estate was probably insolvent, a fact which would when duly ascertained and declared, vest in the widow absolutely an actual homestead allotment of the value of $2,000. Code, § 4196.
(2) It recites also that "certain real and personal property" had been conveyed by Sam Matthews to Lizzie Matthews, and requires that that real property be sold by the administrator, along with the homestead and other real estate left by the decedent, for the payment of the debts of the estate. The value of the property previously deeded to the widow is not stated, but it must be presumed to have been of substantial value, though only a life estate.
(3) The consideration upon which the widow was to be paid $2,000 was therefore not merely the release of a homestead in which she bad but a life interest, but the release of a homestead which would probably be hers in fee simple; and, in addition to that, the release of her life interest in another tract of land, which, so far as appears, was of some considerable value.
(4) There is nothing in the agreement suggestive of an intention to pay the $2,000 to the widow in lieu of, and with the limitations of, a homestead estate for her lifetime.
The circumstances and considerations above stated are sufficient, we think, to decisively refute the construction of the contract now insisted upon by complainants; and the execution of the contract, shown to have been made according to its terms, operates as a bar to the claim of the two adult complainants who were parties thereto.
The claim of the three infant complainants, who were not parties to the agreement, and who of course could not have been bound thereby, must be determined upon other considerations.
The bill shows that the contract above referred to was filed in the probate court, and that it was the foundation of the proceeding by the administrator, and the basis of the decrees ordering a sale of the lands *Page 498 
and directing or confirming the administrator's distribution of the proceeds. The infant complainants herein were made parties to that proceeding, and were represented by a guardian ad litem, who objected to the decree of sale, and also to the account filed by the administrator, and to the decree allowing and confirming it on final settlement, including the payment of $2,000 to the widow. That payment was not an incidental or collateral matter, but was of the substance of the decree and settlement, made pursuant to the agreement on file, and hence its status, and effect are not within the principle declared in Pitts v. Howard, 208 Ala. 380, 94 So. 495 (6), that incidental or collateral matters found in a judgment are not to be taken as conclusively determined.
But there is no such question involved here, for the probate court did not undertake to qualify the payment made to the widow, nor to limit or extend her rights thereunder. It merely carried out the contract between the adult parties, and confirmed the payment to her of money, by allowing a credit to the administrator for the amount so paid. If the money had been so paid or distributed to her under the provisions of a statute, or under the terms of a testamentary gift, limiting her interest to a life estate. that limitation would have attached and persisted, whatever the decree of the distributing court may have incidentally declared in that respect. But the payment in question has no such limitation, for there is no antecedent qualification to which a court may look to overcome the plain effect of a money payment made upon contractual considerations, and this phase of the question is not affected by the fact that these infant complainants were not parties to the contract. The $2,000 agreed to be paid to the widow was a contractual substitute for her interest in the homestead and in the other lands conveyed to her by the decedent, and not a statutory substitute for the actual homestead to which she may have been entitled, or which was allotted to her. Hence there is no ground for imputing to this money payment the character and qualities of a statutory homestead estate.
As to the decree, accounting, and settlement, under which the payment was made to the widow, and the administrator allowed a credit therefor, they were binding even upon these infants when duly represented by a guardian ad litem. Watts v. Frazer,80 Ala. 186, 189. Their remedy, if there was error, was by appeal, and not by collateral attack, as here.
The bill is not filed under section 3914 of the Code, for the correction of any error of law or fact in the settlement of a decedent's estate, and the equity of that remedy is not here presented. See Martinez v. Myers, 167 Ala. 456, 52 So. 592.
We hold that the bill of complaint is without equity, and that the demurrer was properly sustained.
Affirmed.
ANDERSON, C. J., and THOMAS and MILLER, JJ., concur.